DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on April 30, 2021 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11003369 in view of Busby et.al. US2002011202. 
The claims differ “including storing information on the device indicating a current state of the tune-up procedure.”  However, this would have been obvious in view of Busby’s teaching (Fig.2, 5; Para40-41 “The Safe Store Buffer (SSE) 286 stores the current status of the processor 92 environment, including user and segment registers, for the purpose of changing processor state.”).  It would have been obvious to a person of ordinary skill, before the effective filling date of claimed invention was made to modify U.S. Patent No. 11003369 to incorporate the teachings of Busby to allow use of current state of the storage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, and 15 are  rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Butcher et. al. U.S. Patent No. 10,152,264 (hereinafter Butcher).
Regarding Claim 1, Butcher teaches a method comprising: reserving, during a boot process for a first storage device, the first storage device to perform a tune-up procedure, wherein reserving the first storage device prevents the storage system from directing input/output ('I/O') operations to the first storage device (Fig.2,3, 6; C7L60-67&C8L1-25 "the computing device 202/300 may be started up, rebooted, or otherwise initialized" "the BIOS subsystem 402a may identify the NVDIMMs 406-410 in the memory subsystem 306/404, and determine that they each include firmware that may be updated, or that they may otherwise be provided with updated firmware" updating firmware corresponds to tune up including reconfiguring the storage and during firmware upgrade no I/O is allowed); and executing the tune-up procedure on the first storage device, including storing information on the device indicating a current state of the tune-up procedure (Fig.2, 4-6 C7L60-67&C8L1-40 "updated information" corresponds to current state).  
Regarding claims 11,15, Butcher teaches these claims according to the reasoning set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et. al. U.S. Patent No. 10,152,264 (hereinafter Butcher) in view of Nishanov et. al. US Patent No. 7,277,952 (hereinafter Nishanov).
Regarding claim 2, Butcher teaches all the limitations of the base claim as outlined above.
But Butcher fails to teach but Nishanov teaches wherein reserving the first storage device to perform the tune-up procedure comprises: storing a tune-up reservation key on the first storage device; and periodically updating a reservation count for the first storage device (Fig.2,3,4B,5, C2L15-45 "If the reservation key is the owner's key, the owner has exclusive access to the disk"C7L25-45).
Butcher and Nishanov are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Butcher, and incorporating the reserving method, as taught by Nishanov. 
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Nishanov (C1L60-67&C2L1-11).
Regarding claim 3, the combination of Butcher and Nishanov teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches easing updating the reservation count; and indicating that the first storage device has undergone the tune-up procedure and is ready for use(Fig.2,3,4B,5, C2L15-45, C11L40-65 "in the key table 214, the key is updated to the one specified in the register command, while in the reservation table 216, if the owner has preempted the challenge, the reservation is no longer marked with the challenge key and the entry in the reservation table 216 table is not changed").  
Regarding claim 4, Butcher teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches further comprising: detecting that tune-up procedure has stalled; and restarting a second tune-up procedure on the first storage device (Fig.2,3,4B,5, C2L15-45, C3L10-20; C8L45-67"The arbitration process on each node does not allow a disk to be taken away from the rightful owner, unless and until the owner has  performance failures or has crashed and thus is unable to defend ownership" C10L1-15;C11L40-65 ).  
Regarding claim 5, Butcher teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches further comprising: detecting that a second storage device is reserved and is currently undergoing a tune-up procedure, including detecting that a reservation count for the second storage device is periodically being updated; and delaying reserving the second storage device to perform the tune-up procedure(Fig.2,3,4B,5, C2L15-45, C3L1-30 "If the former owner is able to recover and detects the new owner, the former owner gives up the device and considers it lost, possibly becoming a challenger for it."C8L45-67;C10L1-15;C11L40-65).
Regarding claim 6, Butcher teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches further comprising: detecting that a second storage device is reserved and that a reservation count for the second storage device is not being periodically updated; reserving the second storage device by storing a tune-up reservation key on the second storage device and periodically updating the reservation count for the second storage device; and restarting the tune-up procedure for the second storage device (Fig.2,3,4B,5, C2L15-45, C3L1-30;C8L45-67;C10L1-15;C11L40-65).  
Regarding claim 7, the combination of Butcher and Nishanov teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches wherein storing the tune-up reservation key on the first storage device comprises storing a bit pattern on the first storage device that identifies a controller performing the tune-up procedure (Fig.3, 4A,B; C7L30-60"each node that wants access to the disk 2121 has an identifier (unique to the network) and registers a reservation key ( e.g., a 64 bit value) with the disk, which is stored in the key table based on the identifier").  
Regarding claim 8, Butcher teaches all the limitations of the base claims as outlined above. 
Further, Nishanov teaches wherein determining, during the boot process, that the first storage device is available for the tune-up procedure comprises determining that a reservation count for the first storage device is not being periodically updated(Fig.3, 4A,B; C2L15-45, C3L1-30;C7L30-60).
Regarding claims 12-14, 16-18, the combination of Butcher and Nishanov teaches these claims according to the reasoning set forth in claim 2-4. 
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et. al. U.S. Patent No. 10,152,264 (hereinafter Butcher) in view of Fernandez et. al. US Patent Pub.No. 2018/0113640 (hereinafter Fernandez).
Regarding claim 9, Butcher teaches all the limitations of the base claim as outlined above.
However, Butcher fails to teach but Fernandez teaches  wherein the first storage device includes quad-level cell ('QLC') flash(Fig.3B Para116 "QLC NAND).
Butcher and Fernandez are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Butcher, and incorporating the QLC, as taught by Fernandez.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize known method of utilizing different types of FLASH.
Regarding claim 10, Butcher teaches all the limitations of the base claim as outlined above.
Further, Fernandez teaches wherein executing the tune-up procedure on the first storage device further comprises performing error correction operations on the first storage device (Fig.2A, B; Para81-82 "The host CPU 156 of storage node 150 then reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme").
Regarding claims 19, and 20, the combination of Butcher and Fernandez teaches these claims according to the reasoning set forth in claim 9, 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/Primary Examiner, Art Unit 2135